Title: To George Washington from Brigadier General Alexander McDougall, 24 April 1777
From: McDougall, Alexander
To: Washington, George



Sir
Peeks Kill [N.Y.] 24th April 1777.

Your favor of the 23d was this moment Han⟨ded⟩ to me. The intelligence it contained, is very probable; for I have received advice, from New York, that Some of the dissaffected who went from this Quarter, have been Soliciting the Army to come up, to this Neighbourhood, to secure wagons and Teams. Yesterday I was well advised that twenty two Saile of different Sizes were anchored near Fort Washington; these I suppose contain the Troops you mention, but if the most of them contain Troops they must far exceed 700. If but this number come up, I trust they will not carry off many wagons or Teams; Especially if I get any reinforcement of Artillery.
I have been watchful of the Enemies motion since the River opened; and particularly So, Since they Vissited this Post; I have two whale Boats down the river, as far the Galley will permit them, Generally as Low as Tarry Town; so that if they do their duty I cannot be Surprized. At Night two strong Pickets mount. And I order the Commissary to keep but one days provision here. The Bagage and Stores in the rear, all under the Command of a Twelve Pounder; and work shops and Stables for the Public Horses in the Gorge of the Mountains. Two days ago the most of Dubois, Livingstons, and Cortlandts men who have not had the small pox I ordered to Fish Kill to be innoculated. I wish to be advised whether Camp Ketles, are to be sent with the detachments, when you may order them to Jersey, as we are not well Stocked with them. If they can be Supplied at Head Quarters; it will Save cartage and the Ketles from much damage. The most of the disorders in the Army last Campaign, were owing to the officers Sculking from their Corps, in Houses, distant from them. And in excuse alledged the want of Marques or Covering. I wish it may be in our power to remove this objection in which there is great Force, altho many of them did it of choice and would have done it had they been well covered; But tis imposible for Field Officers Adjutants and Quarter masters to do their duty with reputation; unless they can be covered with their Corps. And

we never shall have an orderly Army till this can be done. I therefore wish for our own honor, and that of the Army, if its Posible to procure three marques, for each regiment, one for the Major, another for the adjutant and the like for the Quarter master. These are always necessary to be continually with their Corps the others might be spaced some distance. I have done every thing you recommended to me in your favors of the 17th and 18th. Time will not permit me to make a Fair Copy of this which I hope will plead the want of that Formality. Inclosed are returns of the Strength of the detachments, and the three York regiments. I have detained the detachment of Col. Gansevorts at Fort Constitution, till the event of the movement of the Enemy on the River is know[n]. I am Sir, with great truth and regard Your Excellency’s very Humble Servt

Alexr McDougall

